Howell, J.
The defendant hank being sued for a municipal tax on its capital, objects—
.First — That it is a free hank under the laws, and as such its capital is exempt from such tax. This point was decided adversely to this position in the case of the City v. Bank of Lafayette, not reported.
Second — The capital of the bank is the property of individuals, and *649as such already taxed. The record does not contain proof of this fact.
Third — The assessment is erroneous and excessive. The record also fails to show this.
Fourth — Any pretended law by which the city assumes to tax free banks is unconstitutional.
The defendant bank having- been incorporated since the adoption of the constitution of 1868, there is no contract between it and the State under previous laws on the subject, and there is no conflict in the levying of the tax with the constitution in this respect or any other that we can discover.
Fifth — The payment of ten per cent, of the proceeds of unredeemed pledges into the hands of the trustee of the Metropolitan Police District is declared not to be a commutation of taxes.
Judgment affirmed.
Rehearing refused.